Citation Nr: 1014181	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for glaucoma, claimed 
as loss of sight.

2.  Entitlement to service connection for mild valvular heart 
disease. 

3.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which denied entitlement to the benefits 
currently sought on appeal.

The issue of nonservice-connected pension addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

On December 9, 2009 prior to the promulgation of a decision 
in the appeal, the appellant requested to withdraw the appeal 
as to the issues of service connection for glaucoma and 
valvular heart disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met 
pertaining to the issue of service connection for glaucoma.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).

2.  The criteria for withdrawal of an appeal have been met 
pertaining to the issue of service connection for valvular 
heart disease.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is 
deemed to be a withdrawal of the Notice of Disagreement and, 
if filed, the Substantive Appeal.  38 C.F.R. § 20.204 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id. 

In December 2009, prior to the promulgation of a decision in 
this appeal, VA received written notification from the 
Veteran that he did not intend to file a claim for service 
connection for these conditions and only wanted to pursue his 
claim for nonservice-connected pension.  See Facsimile from 
Veteran, December 2009.

As the requirements for withdrawal of an appeal are met, the 
appeal regarding the issues of service connection for 
glaucoma and valvular heart disease are withdrawn and there 
remain no allegations of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these issues and they 
are hereby dismissed.


ORDER

The appeal for service connection for glaucoma is dismissed.

The appeal for service connection for valvular heart disease 
is dismissed.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
nonservice-connected pension is ready for Board adjudication.  
See 38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

Permanent and total disability for pension purposes can be 
established under VA regulations differing standards.  See 
Brown v.  Derwinski, 2 Vet. App. 444, 446 (1992); see also 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  Subjective 
factors may include the disabilities involved, age, 
occupational background, and other related circumstances 
specific to the individual Veteran whose claim is being 
adjudicated.  In the alternative, even if not unemployable, 
objective standards may be met where a Veteran suffers from a 
lifetime disability which would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation.  Eligibility may also 
require demonstration of specific minimum percentage ratings 
and the permanence of those percentage ratings for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17 (2009).  

In the present case, the Veteran has a glaucoma disability 
that is rated as 60 percent disabling for pension purposes.  
See Rating decision code sheet, October 2008.  As such, he 
has met the minimum threshold percentage requirements 
referenced above.  However, even when the percentage 
requirements are met, and the disability involved is found to 
be of a permanent nature, a rating of permanent and total 
disability will be assigned only where the Veteran is found 
to be unable to secure and follow substantially gainful 
employment by reason of such disability.  38 C.F.R.  § 4.17.  
In light of the foregoing, the Board finds that this Veteran 
should be afforded an examination to determine if his 
glaucoma and valvular heart disease prevent him from 
obtaining and maintaining substantially gainful employment as 
he contends.   

The Board also notes that in correspondence dated in December 
2009, the Veteran stated that his former employer had closed, 
and that he was no longer employed or receiving any income.  
This correspondence was not accompanied by a waiver of the 
Veteran's procedural right to review of the newly submitted 
evidence by the agency of original jurisdiction in the first 
instance.  As such, this evidence should be considered by the 
agency of original jurisdiction prior to returning the appeal 
to the Board.  38 C.F.R. § 20.1304(c) (2009).  

Accordingly, the case is REMANDED for the following action:

 1. The RO/AMC shall schedule the 
Veteran for a VA examination/interview 
with an appropriate practitioner to 
determine the Veteran's employability 
status.  The Veteran's claims file and 
a copy of this remand should be made 
available to the examiner for review.  
All necessary studies or tests must be 
conducted.

The examiner is asked to opine whether 
the Veteran is at least as likely as 
not (probability of 50 percent or more) 
unable to secure and follow 
substantially gainful employment by 
reason of his glaucoma and valvular 
heart disease.  For pension purposes, 
consideration may be also be given to 
the Veteran's age, level of education, 
and previous work experience in 
arriving at the requested 
determination.  A complete rationale 
for any opinion expressed shall be 
provided.


2.  Thereafter, the RO/AMC shall 
readjudicate the issue on appeal, 
including consideration of the 
Veteran's December 2009 correspondence.  
If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The Veteran and 
his representative should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


